Title: To James Madison from James S. Morsell, 5 June 1803 (Abstract)
From: Morsell, James S.
To: Madison, James


5 June 1803, Georgetown. Declines appointment as a commissioner of bankruptcy: “my professional duties will occupy so great a portion of my time as to render an attention to the execution of the trusts under that Commission impractacable.”
 

   
   RC (DNA: RG 59, LRD). 1 p.; docketed by Jefferson.



   
   James S. Morsell (1775–1870) was a Georgetown lawyer. JM appointed him to the circuit court of the District of Columbia in 1815, and he held that post until 1863 (Bryan, History of the National Capital, 2:438; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:601, 602).


